DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 33, 42, and 51, the phrase “wherein the electrical signal reversibly stimulates” is unclear.  [0008]-[0010] of the applicant’s specification use the terminology “reversibly modulate (e.g stimulate)”.  [0016] uses the phrase “reversible depolarization”. Is the nerve reversibly stimulated, reversibly modulated, stimulated, or reversibly depolarized?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 35, 37, 39, 41, 45, 48, 49, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (Pub. No.: US 2003/0176898 A1); hereinafter referred to as “Gross”.
Regarding claims 33, 48, and 51, Gross discloses a device or system comprising at least one neural interfacing electrode (e.g. see [0130], element 7) placed on, in, or around an eye-related sympathetic nerve, and a voltage or current source (e.g. see [0130], element 4) configured to generate an electrical signal to be applied to the eye-related sympathetic nerve (e.g. see [0131]-[0147]) via the at least one neural interfacing electrode wherein the electrical signal reversibly stimulates neural activity of the eye-related sympathetic nerve to produce a change in a physiological parameter in a subject, wherein the physiological parameter is one or more of the group consisting of: a level of an angiogenic growth factor in the eye, neovascularization ocular blood flow, blood pressure, blood oxygenation, an extent of vision impairment, a level of an immune 
Regarding claim 35, Gross discloses the eye-related sympathetic nerve is modulated unilaterally or bilaterally (e.g. see [0130], elements 4 and 7. Note: The prior art is capable of and/or configured to meet this functional use limitation of a device claim).
Regarding claims 37 and 45, Gross discloses the change in the physiological parameter is one or more of the group consisting of: a decrease in the level of a pro-inflammatory cytokine in the eye, a decrease in retinal neovascularization, a decrease in retinal exudates, a decrease in capillary microaneurysms, a decrease in hemorrhages, a decrease in macular edema, a decrease in retinal cell death, a decrease in capillary basement membrane thickening, a decrease in the level of an oxidative stress marker, a decrease in the level of a peroxynitrite marker, an increase in blood oxygenation in the eye, and an improvement in vision (e.g. see [0075]-[0090]).
Regarding claim 39, Gross discloses a detector for detecting one or more signals indicative of one or more physiological parameters; determining from the one or more signals one or more physiological parameters; determining the one or more 
Regarding claim 41, Gross discloses a communication subsystem for receiving a control signal from a controller and, upon detection of said one or more control signals, cause the electrical signal to be applied to the eye-related sympathetic nerve via the at least one electrode (e.g. see figure 3, elements 26, 38, [0159]).
Regarding claim 49, Gross discloses the method is for treating an eye disorder (e.g. see abstract), such as an ocular neovascular disease.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Zhang et al. (Pub. No.: US 2008/0015659 A1); hereinafter referred to as “Zhang”.
Regarding claim 34, Gross discloses the claimed invention except for the eye-related sympathetic nerve is modulated at an internal carotid nerve (ICN). Zhang teaches that it is known to use such a modification as set forth in [0058], [0062] to provide improved function of the sympathetic nervous system. It would have been 
Regarding claim 40, Gross discloses the claimed invention except for a memory for storing data pertaining to physiological parameters in a healthy subject, wherein determining the one or more physiological parameters indicative of worsening of the physiological parameter comprises comparing the one or more physiological parameters with the data. Zhang teaches that it is known to use such a modification as set forth in figure 10 element 1027 to provide more tailored stimulation specific to each patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Gross, with such a modification as taught by Zhang, since such a modification would provide the predictable results of more tailored stimulation specific to each patient.
Regarding claim 42, see the rejection for claims 33 and 34.
Claims 36, 38, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Goodman et al. (Pub. No.: US 2013/0304154 A1); hereinafter referred to as “Goodman”.
Regarding claim 36, Gross discloses the claimed invention except for the electrical signal comprises a charge- balanced DC signal and/or a charge-balanced AC signal. Goodman teaches that it is known to use such a modification as set forth in [0043] to provide a safer, more effective stimulation pulse. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the 
Regarding claims 38 and 46, Gross discloses the claimed invention except for the the electrical signal has a frequency between 1 Hz and 50 Hz. Goodman teaches that it is known to use such a modification as set forth in [0043] to provide a safer, more effective stimulation pulse. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Gross, with such a modification as taught by Goodman, since such a modification would provide the predictable results of a safer, more effective stimulation pulse.

Allowable Subject Matter
Claims 43, 44, 47, 50, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112 rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792             

/Amanda K Hulbert/Primary Examiner, Art Unit 3792